Citation Nr: 1633127	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for left ear tinnitus. 

3.  Entitlement to service connection for a left eye disability. 

4.  Entitlement to a compensable evaluation for loss of teeth 9, 10, 11, 12, 22, 23, 24, 25 and 26.  

5.  Entitlement to an initial rating higher than 30 percent for posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1967 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left ear hearing loss disability is as likely as not attributable to service.  

2.  Tinnitus is as likely as not attributable to service.  

3.  Loss of teeth 9, 10, 11, 12, 22, 23, 24, 25 and 26 are not manifested by masticatory surface that cannot be replaced and/or all teeth missing in one or more sections of the upper or lower jaw (lateral, anterior, posterior).  

4.  Posttraumatic headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, a left ear hearing loss disability is due to service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, left ear tinnitus is due to service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for a compensable evaluation for loss of teeth 9, 10, 11, 12, 22, 23, 24, 25 and 26 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 9913 (2015).

4.  The criteria for a rating higher than 30 percent for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2010 and August 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a left ear hearing loss disability and left ear tinnitus.  Service treatment records show that the Veteran was injured by an exploding tire and suffered an injury to his head.  He argues that his left ear hearing loss and tinnitus started in service following the injury from the exploding tire.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for a left ear hearing loss disability and left ear tinnitus.  To that end, the Board has been presented with conflicting evidence regarding the etiology of the Veteran's disabilities.  In September 2010, the VA examiner noted that a review of the Veteran's claims file revealed that the Veteran had hearing within normal limits bilaterally on his enlistment audio examination in 1966 and on his separation audio examination in 1973.  There was documentation regarding an explosion near his left side in 1971 according to the VA examiner.  The VA examiner noted that the Veteran had no past or current complaints of tinnitus and that there were no complaints of tinnitus in his medical records.  Since the Veteran had hearing within normal limits bilaterally throughout his military service, even after acoustic trauma in 1971, the VA examiner opined that his current tinnitus was less likely as not related to military service.  

The Board is also mindful that the December 2013 VA examiner opined that the Veteran's hearing loss and/or tinnitus was less likely as not (50/50 probability) caused by or a result of an event in service.  The VA examiner stated that review of claims file revealed hearing thresholds within normal limits, bilaterally, on enlistment audiogram in 1966 and that hearing was within normal limits bilaterally at separation in 1973.  The VA examiner noted that there is no evidence of damage from acoustic trauma while in military service, as no indication of cochlear damage was present at separation.  The VA examiner further noted that there was no report of tinnitus in the service records and/or by the Veteran during the examination. 

During his January 2016 hearing, however, the Veteran presented credible testimony that his problems manifested in service and has continued since that time.  The Veteran has presented lay evidence of in service of trauma to his left side and hearing loss and tinnitus since that time.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  A left ear hearing loss disability according to VA regulations has been shown by the record.  The Board also concedes that he had acoustic trauma due to the tire explosion in service.  

Although his disabilities were not formally diagnosed in service, his credible lay statements in conjunction with the in service injury place the evidence in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for a left ear hearing loss disability and left ear tinnitus is granted.  

INCREASED RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Dental 

The Veteran appeals the denial of a compensable evaluation for loss of teeth 9, 10, 11, 12, 22, 23, 24, 25 and 26.  The Veteran's disability is rated under Diagnostic Code 9913, for loss of teeth due to bone loss from trauma or disease.  This Code provides that a 0 percent rating is assigned when the teeth can be replaced by prosthesis.  Compensable ratings from 10 to 40 percent are assignable when the masticatory surface cannot be replaced, and all teeth in one or more sections of the upper or lower jaw (lateral, anterior, posterior) are missing.  Importantly, loss of teeth due to decay or periodontal disease is not considered a disability for VA purposes.  38 C.F.R. § 4.150, Code 9913, Note.

The July 2010 VA examination disclosed that teeth numbers 1, 2, 3, 4, 5, 9,
l0, ll, 12, 13, 14, 15, 17, 18, 20, 22, 23, 24, 25, 26, 29, and 31 were missing.  Removable partial dentures were noted.  There was no functional impairment due to loss of motion and/or masticatory function loss.  There was no bone loss of the mandible, maxilla, or hard palate.  It was also noted that there was no loss of teeth due to loss of substance of body of the maxilla or mandible.  

Here, the evidence demonstrates that the Veteran has not unrestorably lost the masticatory surface for all upper or lower anterior teeth nor for all upper or lower teeth on one side.  Additionally, as shown by the VA examination, these teeth are capable of being fitted with a prosthesis, i.e. false teeth.  Therefore, a higher rating is not warranted under Diagnostic Code 9913.

The Board has considered the applicability of other diagnostic codes pertaining to dental and oral conditions, but finds that no other diagnostic code is applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The evidence does not demonstrate osteomyelitis or osteoradionecrosis; loss, malunion, or nonunion of the mandible or maxilla; limited motion of the temporomandibular articulation; or any loss of the ramus, condyloid processes, or hard palate.  Therefore, Diagnostic Codes 9900-9912 and 9914-9916 are not applicable.


	(CONTINUED ON NEXT PAGE)

Posttraumatic Headaches 

In a September 2010 rating decision, the Veteran was granted entitlement to service connection for posttraumatic headaches rated as 30 percent disabling, effective June 23, 2010.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  He appeals the initial rating assigned.  

Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Based on the evidence of record, the Board finds that a rating higher than 30 percent for the Veteran's posttraumatic headaches is not warranted.  To that end, 
during the September 2010 VA examination, the Veteran complained of headaches in the mid frontal region that he described as a sharp and shocking sensation.  They occurred once every two to three months and lasted three to five minutes.  The headaches were noted to be aggravated by sinus congestion and alleviated by
medication only.  The severity of the headaches were 6/10 with duration of three to five minutes.  It was noted that flare-ups did not include weakness, fatigue, or functional loss, but included pain.  Ordinary activity was noted to be possible during a headache.  At that time, it was documented that the Veteran was retired from the United States Postal Service.  

In the March 2012 VA examination, it was noted that the Veteran retired in 2008 after 35 years of service at the Postal Service.   

When examined in June 2012, the Veteran reported his headaches were on and off. He reported they fluctuated from monthly to every 2 months and were related to stressful situations.  He had characteristic prostrating attacks of migraine headache pain once a month and very frequent prostrating and prolonged attacks of migraine headache pain.  While it was noted that the Veteran's disability impacted his ability to work, it was also noted that he was retired and was not working at that time.  

During the January 2014 VA examination, the Veteran reported sporadic headaches that only occur at most about twice a month or so.  Examination found that there were no characteristic prostrating attacks of migraine headache pain.  He did, however, have prostrating attacks of non-migraine headache pain more than once per month.  The examiner did not find there were very frequent prostrating and prolonged attacks of non-migraine headache pain.  The VA examiner found that the Veteran's headache condition did not impact his ability to work.  The VA examiner noted that clinical history and examination disclosed that the Veteran had two types of headaches, post-traumatic left side migraine headaches of short duration, and left sided chronic sinus congestion headaches which are totally unrelated to service.  He opined that the Veteran's post-traumatic migraine headaches were stable at that time.  

The Veteran reported headaches about once or twice a month depending on the circumstances in his January 2016 hearing.  



The criteria for a 50 percent rating require a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met). Cf. Johnson  v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met. 

While the Veteran's headaches have been shown to be very frequent completely prostrating and prolonged attacks at times, severe economic inadaptability resulting from such have not been demonstrated.  Rather, it is shown that the Veteran retired in 2008 after 35 years of service at the Postal Service.  Additionally, his flare-ups were noted to include pain but not weakness, fatigue, or functional loss, and ordinary activity was noted as possible during a headache.  Although the June 2012 VA examiner found that the Veteran's disability impacted his ability to work, at that time the Veteran reported that his headaches were on and off and fluctuated from monthly to every 2 months related to stressful situations.  Furthermore, the January 2014 VA examiner found that the Veteran's post-traumatic migraine headaches were stable at that time and that his headache condition did not impact his ability to work.  

As noted while the Veteran's headaches can be very frequent completely prostrating and prolonged attacks at times, they have not been shown to impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability.  The Veteran retired after 35 years of employment with the same employer.  This evidence shows that for a majority of the time, the Veteran was able to work, which is highly probative evidence that he does not experience the type of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability that are contemplated by a 50 percent rating.  Accordingly, the Board finds that the evidence precludes concluding that his headaches are capable of producing "severe" economic inadaptability.  Accordingly, the claim is denied.  

All Rating Claims 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disabilities, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.   

Entitlement to service connection for left ear tinnitus is granted.

Entitlement to a rating greater than 30 percent for headaches, is denied.

Entitlement to a compensable evaluation for loss of teeth 9, 10, 11, 12, 22, 23, 24, 25 and 26, is denied.  


REMAND

The Veteran appeals the denial of service connection for a left eye disability.  Service treatment records show that the Veteran was injured by an exploding tire and suffered an injury to his head, including dental trauma and lacerations. 
In May 1971, multiple lacerating lip and left eye was noted.  In June 2010, the Veteran reported that while in service a piece of metal blew off of a truck tire and hit him on the side of his face.  He reported that he was knocked out for days, lost some teeth and had to have his nose, mouth and left eye stitched.  The Veteran contends that his left eye disability started in service and as continued since that time.  

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  As the Veteran has not been afforded a VA examination(s) in relation to his claim for service connection for a left eye disability, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed left eye disability.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current left eye disability is attributable to service or any incident in service.  The examiner must provide a complete rationale for any opinions provided.  

Any opinion offered must take into account the Veteran's history and contentions.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.

2. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


